Exhibit 10.1

 

AMERINST INSURANCE COMPANY LIMITED

ACCOUNTANTS PROFESSIONAL LIABILITY

QUOTA SHARE TREATY

(hereinafter referred to as the “Agreement”)

 

Effective: January 1, 2004

 

issued to

 

Continental Casualty Company

Chicago, Illinois

(hereinafter referred to as the “Company”)

 

by

 

AmerInst Insurance Company Limited

Hamilton, Bermuda

(hereinafter referred to as the “Reinsurer”)

 

ARTICLE 1 – DEFINITION OF COMPANY

 

As respects the use of “Company” within this Agreement, it is understood and
agreed that Company shall mean the insurance companies owned directly or
indirectly by CNA Financial Corporation which are affiliated with, controlled by
or under common management of CNA, with the exception of the life insurance
companies, CNA Re Management Company Limited, RVI Guarantee Company Limited, and
CNA Surety Corporation and their respective subsidiaries.

 

It is further agreed that notice will be given to the Reinsurer within 45
(forty-five) days of the acquisition of a company having in-force business that
the Company wishes to have covered by this Agreement. In the event that either
party hereto maintains that the inclusion hereunder of some portion of the
in-force business of any such new acquisition calls for alteration in the
existing terms of this Agreement, and the parties are unable to negotiate terms
that are mutually acceptable, then that portion of the newly acquired in-force
business not considered mutually acceptable shall be covered for an additional
period of forty-five (45) days from the date the dissenting party gives to the
other written notice that said portion of the newly acquired in-force business
is unacceptable.

 

ARTICLE 2 - BUSINESS COVERED

 

The Company agrees to cede and the Reinsurer agrees to accept a 10% quota share
of the Company’s net retained liability on policies classified by the Company as
Accountants Professional Liability for members of the American Institute of
Certified Public Accountants

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 1 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

written or renewed with an effective date on or after the inception of this
Agreement, subject to the following terms, conditions and exclusions. Value Plan
policies are excluded hereunder.

 

ARTICLE 3 - TERM AND CANCELLATION

 

This Agreement shall take effect on January 1, 2004 and shall remain in full
force and effect through December 31, 2005, both days inclusive and shall apply
to losses for claims first made and/or losses discovered on and after January 1,
2004, as respects new and renewal policies becoming effective on and after
January 1, 2004.

 

Policies in force on December 31, 2005, shall run-off to natural expiry until
policy expiration, termination or next anniversary date, whichever comes first,
including where applicable any discovery period coverage as per the original
policies. A claim first made under any discovery period coverage shall be deemed
to have been made on the day the original policy expired or was cancelled and
the premium, for such discovery period coverage, shall be considered fully
earned on the last day the original policy was in force.

 

The Company may exercise the option to cut-off the Reinsurer’s liability as of
December 31, 2005, or the termination date chosen by the Reinsurer, but no later
than the first anniversary of termination, by giving the Reinsurer thirty (30)
days prior written notice of its intent to do so. The Reinsurer will return to
the Company the unearned reinsurance premium applicable to the unexpired
liability as calculated on a monthly pro rata basis less the rate of commission
allowed in accordance with the Article 13 - Ceding Commission.

 

If the Company requests the return of the unearned reinsurance premium reserve
the Reinsurer will continue to be liable for its pro rata share of the aggregate
losses after such cut off date, being pro rata as to the time such original
policies are in force under this Agreement.

 

ARTICLE 4 - QUOTA SHARE PARTICIPATION

 

The Company shall cede and the Reinsurer shall accept 10% of the Company’s net
retained liability from each policy covered hereunder for each loss or annual
aggregate where applicable. However, the Reinsurers’ share of the Company’s net
liability shall not be more than 10% of $1,000,000 each covered policy for each
claim or annual aggregate where applicable.

 

In the event that a loss covered hereunder involves more than one of the
Company’s policies, this Agreement shall provide coverage for each and every
policy in such loss.

 

In addition, as respects each loss, the Reinsurer agrees to pay a 10% quota
share of up to $1,000,000 of any Excess of Original Policy Limit (as provided
for in Article 10); and, in addition as respects each loss, the Reinsurer agrees
to pay a 10% quota share of up to $1,000,000 of any Extra Contractual Obligation
(as provided for in Article 11).

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 2 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

ARTICLE 5 - TERRITORY

 

The territorial limits of this Treaty shall be identical with those of the
Company’s policies.

 

ARTICLE 6 - ORIGINAL CONDITIONS

 

All amounts ceded hereunder shall be subject to the same gross rating and to the
same clauses, conditions and modifications of the Company’s policies, subject to
the limits, terms, exclusions and conditions of this Agreement.

 

Except as specifically and expressly provided for in Article 22 Insolvency, the
provisions of this Agreement are intended solely for the benefit of the parties
to and executing this Agreement, and nothing in this Agreement shall in any
manner create or be construed to create, any obligations to or establish any
rights against any party to this Agreement in favor of any third parties or
other persons not parties to and executing this Agreement.

 

ARTICLE 7 - EXCLUSIONS

 

This Agreement shall not apply to and specifically excludes:

 

A. all assumed reinsurance; except as respects inter-company reinsurance.

 

B. policies written on other than a claims made form;

 

C. loss or liability accruing to the Company directly or indirectly from any
insurance written by or through any pool or association including pools or
associations in which membership by the Company is required by any statutes or
regulations;

 

D. loss or liability excluded under the Nuclear Incident Exclusion Clauses -
Liability - Reinsurance (U.S.A. and Canada) attached to this Agreement;

 

E. all liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

F. Value Plan policies.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 3 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

ARTICLE 8 - DEFINITIONS

 

Unless more specifically defined in the Company’s policies, in which case this
Agreement will follow the definition therein, the term “loss” as used in this
Agreement shall mean one or more accidents, casualties or losses arising out of
or following one event.

 

The term “net retained liability” means the remaining portion of the Company’s
gross liability on each policy reinsured under this Agreement after deduction of
all Facultative Reinsurance which inures to the Company’s sole benefit.

 

The term “policies” as used herein means the Company’s binders, policies and
contracts providing insurance on the business covered under this Agreement. A
policy written on an installment premium shall be considered renewed as of the
end of each annual period commencing with the inception date of the policy.

 

ARTICLE 9 - LOSSES, EXPENSES, SUBROGATION AND SALVAGE

 

Losses shall be reported by the Company in summary form as hereinafter provided.
The Company will have the right to settle all claims under its policies. All
loss settlements made by the Company, whether under strict policy conditions or
by way of compromise, shall be binding upon the Reinsurer. The Reinsurer agrees
to pay or allow, as the case may be, as stated in Article 4, its proportionate
share of the amount of any settlement, award, or judgment paid by the Company or
for which the Company has become liable to pay (including interest accrued prior
to final judgment if included as part of loss on reinsured policies) after
deduction of all recoveries, salvages, subrogations and reinsurance, whether
recovered or not.

 

In addition, the Reinsurer shall also be liable for its’ proportionate share of
loss expenses as respects losses covered under this Agreement, unless the policy
reinsured hereunder includes such loss expenses within the limit of liability.
In that instance, loss expense will be considered as part of the loss. Loss
expense as used in this Agreement will mean all expenses incurred by the Company
in the investigation, appraisal, adjustment, litigation and/or defense of claims
under policies reinsured hereunder, including court costs, interest accrued
prior to final judgment if included as expense on reinsured policies, and
interest accrued after final judgment, but excluding internal office expenses,
salaries, per diem, and other remuneration of regular Company employees.
However, in the event a verdict or judgment is reduced by an appeal or a
settlement, subsequent to the entry of the judgment, resulting in an ultimate
saving on such verdict or judgment, or a judgment is reversed outright, the
expense incurred in securing such final reduction or reversal will be prorated
between the Reinsurer and the Company in the proportion that each benefits from
such reduction or reversal, and the expenses incurred up to the time of the
original verdict or judgment will be (a) pro rated in proportion to each party’s
interest in such verdict or judgment, or (b) when the terms and conditions of
the Company’s original policies reinsured hereunder include expense as part of
the policy limit, be added to the Company’s loss.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 4 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

Regardless of whether or not the policy reinsured hereunder includes loss
expenses within the limit of liability, in addition, the Reinsurer shall bear
its proportionate share of all legal expenses and other costs incurred in
connection with coverage questions and legal actions connected thereto arising
under policies covered by this Agreement. The Reinsurer’s proportionate share of
these costs and expenses will be the same as the Reinsurer’s proportionate share
of “loss” as defined herein.

 

ARTICLE 10 - EXCESS OF ORIGINAL POLICY LIMITS

 

This Agreement shall protect the Company as provided in Article 4 - Quota Share
Participation in connection with loss in excess of the limit of the original
policy, such loss in excess of the limit having been incurred because of failure
by it to settle within the policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.

 

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

For the purpose of this Article, the word “loss” shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original policy.

 

ARTICLE 11 - EXTRA CONTRACTUAL OBLIGATIONS

 

This Agreement shall protect the Company as provided in Article 4 - Quota Share
Participation where the loss includes any extra contractual obligations.

 

The term “Extra Contractual Obligations” is defined as those liabilities not
covered under any other provision of this Agreement and which arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company to settle
within the policy limit, or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in preparation of the defense
or in trial of any action against its insured or reinsured or in the preparation
or prosecution of an appeal consequent upon such action.

 

The date on which any Extra Contractual Obligation loss is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
occurrence, or the date the original claim is first made, whichever is
applicable.

 

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any loss covered hereunder.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 5 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

ARTICLE 12 - PREMIUM

 

The Company shall pay to the Reinsurer 10% of the Company’s Original Gross
Premium for up to $1,000,000 of policy limits ceded for each new or renewal
policy written during the period this Agreement is in effect, in respect to its
net retained liability on the business covered hereunder.

 

The term “Original Gross Premium” means the total of the gross premiums written,
plus deposits and additions, less cancellations and returns, by the Company on
business covered hereunder during the period for which calculations are being
made, less deductions for reinsurance premiums which inure to the benefit of the
Reinsurer. The Company will be permitted to purchase facultative reinsurance on
any risk it desires and to deduct the premium thereof.

 

ARTICLE 13 - CEDING COMMISSION

 

The Reinsurer agrees to allow the Company a commission allowance of 28.5% on the
Original Gross Premium ceded under this Agreement. On all return premiums the
Company shall return to the Reinsurer the commission allowance of 28.5%.

 

The commission allowance which the Reinsurer makes to the Company on the
business transacted under this Agreement includes provision for all taxes,
assessments and any other expenses whatsoever, except loss adjustment expenses.

 

ARTICLE 14 - REPORTS AND REMITTANCES

 

A. Within 15 days after the end of each calendar quarter, the Company shall
report to the Reinsurer:

 

  1. Ceded net written premium for the quarter, less return premium adjusted for
ceding commission received during the quarter;

 

  2. Ceding commission thereon;

 

  3. Ceded losses and loss adjustment expenses paid during this quarter.

 

The positive balance of (1) less (2) less (3) shall be remitted by the Company
30 days after the end of the following calendar quarter. Any balance shown to be
due the Company shall be remitted by the Reinsurer within 30 days after the end
of the following calendar quarter after receipt and verification of the
Company’s report.

 

B. Within 30 days after each calendar quarter, the Company shall report to the
Reinsurer the ceded unearned premiums and ceded outstanding loss reserves as of
the end of the calendar quarter.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 6 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

C. Annually the Company shall furnish the Reinsurer with such information as the
Reinsurer may require to complete its mandatory financial statements.

 

ARTICLE 15 - OFFSET

 

The Company or the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

 

ARTICLE 16 - CURRENCY

 

Whenever the word “Dollars” or the “$” sign appears in this Agreement, they
shall be construed to mean United States Dollars and all transactions under this
Agreement shall be in United States Dollars.

 

ARTICLE 17 - ACCESS TO RECORDS

 

The Reinsurer, or their duly accredited representative, will have access to the
books and records of the Company on matters reasonably relating to this
reinsurance at all reasonable times for the purpose of obtaining information
concerning this Agreement or the subject matter hereof. Except as provided in
the following sentence, access to premium records is restricted to within four
years of the expiration of this Agreement. The Reinsurer will be permitted
access to premium records subsequent to the aforementioned period only on the
condition that either a) there are no balances payable hereunder by the
Reinsurer that are overdue as provided in the Interest Penalty Article of this
Agreement or b) the Reinsurer has funded all balances due hereunder in an
interest bearing trust fund or with a Letter of Credit as hereinafter provided.

 

Should the Reinsurer choose option b) of the foregoing paragraph, the Reinsurer
agrees to provide the Company a Trust Agreement established at J.P. Morgan Chase
Company of New York, New York, or at a mutually agreed successor Trustee, or a
clean, irrevocable, and evergreen Letter of Credit, issued by J.P. Morgan Chase
Company of New York, New York, or by a mutually agreed bank, of which the
Company will be the beneficiary, which will secure in full all balances due from
the Reinsurer to the Company with respect to this Agreement. Such Trust
Agreement and/or Letter of Credit will be established under laws of the state of
New York and will meet all requirements of the state regulatory authorities
applicable to the Company. The Reinsurer is responsible for all costs associated
with providing such Trust Agreement and/or Letters of Credit as required under
this Article.

 

ARTICAL 18 - ERRORS AND OMISSIONS

 

Any inadvertent delay, omission or. error shall not be held to relieve either
party hereto from any. liability or duty which would attach to it hereunder if
such delay, omission, or error had not been made, provided such omission or
error is rectified as soon as possible after discovery.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 7 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

ARTICLE 19 - TAXES

 

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

 

ARTICLE 20 - FEDERAL EXCISE TAX

 

The Reinsurer has agreed to allow, for the purpose of paying Federal Excise Tax
1% of the premium payable hereon to the extent such premium is subject to
Federal Excise Tax. In the event of any return of premium becoming due
hereunder, the Reinsurer shall deduct the 1% from the return and the Company or
its agent should take steps to recover the tax from the United States
Government.

 

ARTICLE 21 - INTEREST PENALTY

 

The interest amounts provided for in this Article will apply to the Reinsurer or
to the Company in the following circumstances:

 

A. Loss payment owed by the Reinsurer to the Company shall have a due date to
the Company of 90 calendar days following the date of the billing and/or proof
of loss.

 

B. Payment of any premium shall be due to the Reinsurer within 90 calendar days
of the date specified in this Agreement. Any premium adjustments will be due by
the debtor party within 150 calendar days of the expiration of this Agreement.

 

C. Payment on return of premiums, commissions, profit sharing or any amounts not
provided in paragraph A. or B. above, shall have the due date as specified in
this Agreement. If no due date is specified, the due date shall be 90 days
following the date of billing.

 

D. Failure by the Reinsurer or the Company to comply with their respective
payment obligations within the time periods as herein provided will result in a
compound interest penalty payable at a rate equal to the 90 day Treasury Bill
rate as published in the Money Rate Section or any successor section of The Wall
Street Journal on the first business day following the date a remittance becomes
due, plus 1% per annum, to be compounded and adjusted quarterly. Any interest
that occurs pursuant to this Article shall be calculated by the party to which
it is owed. The accumulation of the number of days that any payment is past due
will stop on the date that the Intermediary, where applicable, receives payment.

 

E. The validity of any claim or payment may be contested under the provisions of
this Agreement. To the extent the debtor party prevails .in whole or part in an
arbitration or any other proceeding, there shall be no interest penalty due.
Otherwise, any interest will be calculated and due as outlined above.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 8 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

F. If a Reinsurer advances payment of any claim it is contesting, and prevails
in the contest, the Company shall return such payment plus pay interest on same,
calculated as per the provisions of this Article.

 

G. Any interest which occurs pursuant to this Article may be waived by the party
to which it is owed. Further, any interest which is calculated pursuant to this
Article that is $100 or less shall be waived. Waiver of such interest shall not
affect the waiving party’s rights to similar interest for any other failure by
the other party to make payment when due under this Article.

 

H. Nothing in this Article shall diminish any legal remedies that either party
may have against the other.

 

ARTICLE 22 - AMENDMENTS

 

This Agreement may be altered or amended in any of its terms and conditions by
mutual consent of the Company and the Reinsurer by an Endorsement hereto. Such
Endorsement will then constitute a part of this Agreement.

 

ARTICLE 23 - INSOLVENCY

 

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company, or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the Company without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurers of the pendency of a claim which would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at their own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses that they may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expenses this incurred, by the Reinsurer shall be chargeable,
subject to the approval of the court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company as a result of the defense undertaken by the
Reinsurer.

 

As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, except as provided by Sections 4118(a)(1)(A) and 1114(c) of
the New York Insurance Law or except (1) where the Agreement specifically
provides another payee in the event of the insolvency of the Company, or (2)
where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 9 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

risks by the Superintendent of Insurance of the State of New York, is entirely
released from its obligation and the Reinsurer pays any loss directly to payees
under such policy.

 

ARTICLE 24 – FUNDING OF RESERVES

 

(This Article applies to the Reinsurer who does not qualify for credit by any
state or any other governmental authority having jurisdiction over the Company’s
loss reserves and/or to the Reinsurer to which the provisions of the Contingent
Collateral Article apply.)

 

A. As regards policies issued by the Company coming within the scope of this
Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium, known outstanding losses that have been
reported to the Reinsurer and loss expense relating thereto, losses and loss
expenses paid by the Company but not recovered from the Reinsurer, plus reserves
for losses and loss expenses incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by cash advances, Trust Agreement or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves and provided that the issuing bank is approved by the
NAIC Securities Valuation Office.

 

B. When funding by a Letter of Credit, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
Letter of Credit issued by a bank consented to by the Company with such consent
not being unreasonably withheld, and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such Letter of Credit shall
be issued for a period of not less than one year, and shall be automatically
extended for one year from its date of expiration or any future expiration date
unless 60 calendar days (90 calendar days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit extended for any additional period.

 

C. The Reinsurer and Company agree that the Letters of Credit, or other method
of funding, provided by the Reinsurer pursuant to the provisions of this Article
may be drawn upon at any time, notwithstanding any other provision of this
Agreement, and be utilized by the Company or any successor, by operation of law,
of the Company including, without limitation, any liquidator, rehabilitator,
receiver or conservator of the Company for the following purposes:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Agreement and which has not been otherwise
paid;

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 10 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

  2. to make refund of any sum which is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Agreement;

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Agreement.

 

D. In the event the amount drawn by the Company on any Letter of Credit, or
other method of funding, is in excess of the actual amount required for in
Paragraphs C.1. or C.3. above, or in the case of Paragraph C.4. above, the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

 

E. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

F. At quarterly intervals, or less frequently as agreed but never less
frequently than annually, the Company shall prepare a specific statement of the
Reinsurer’s Obligations, for the sole purpose of amending the Letter of Credit
or other method of funding, in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the Letter of Credit as of the statement date, the Reinsurer shall, within 15
calendar days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference. Should another method of funding be used, the
Reinsurer shall, within the time period outlined above, increase such funding by
the amount of such difference.

 

  2. If, however, the statement shows that the Reinsurer’s Obligations are less
than the balance of the Letter of Credit as of the statement date, the Company
shall, within 15 calendar days after receipt of written request from the
Reinsurer, release such excess credit by agreeing to secure an amendment to the
Letter of Credit reducing the amount of credit available by the amount of such
excess credit. Should another method of funding be used, the Company shall,
within the time period outlined above, decrease such funding by the amount of
such excess.

 

  3.

If the Reinsurer does not agree with the statement of the Reinsurer’s
Obligations as furnished by the Company, a mutually agreed upon independent
national actuarial firm shall be engaged to evaluate the Reinsurer’s Obligations
covered

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 11 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

 

under this Agreement and such evaluation shall be binding upon the parties
hereof. Such cost shall be shared equally between the Company and the Reinsurer.
If the parties fail to agree on the selection of an independent national
actuarial firm, each of the parties shall name two, of whom the other shall
decline one, and the final decision shall be made by drawing lots. As respects
the terms of this paragraph, any actuarial firm selected by drawing lots shall
be disinterested in the outcome of the calculation and the employee of same
engaged to evaluate the Reinsurer’s Obligations hereunder shall not be under the
influence of either party hereto and shall be a Fellow of the Casualty Actuarial
Society. It is agreed by the parties hereto that the Arbitration Article of this
Agreement shall not apply to the resolution of disputes arising under the terms
of this paragraph. The evaluation by the independent national actuarial firm
shall be binding on the Company and the Reinsurer.

 

G. The Reinsurer shall be responsible for all costs and fees associated with the
establishment and maintenance of any cash advance, Letter of Credit and/or Trust
Agreement mandated by the provisions of this Article.

 

ARTICLE 25 – CONTINGENT COLLATERAL

 

(This Article shall apply only to a Reinsurer with an A.M. Best insurance
financial strength rating of “A” or below or a Standard & Poor’s insurance
financial strength rating of “A” or below at the effective date of this
Agreement.)

 

(This Article shall not apply to Lloyd’s Syndicates who have satisfied their
funding obligations to the C.R.T.F.)

 

(This Article shall not apply to the Reinsurer who has already fully funded
reserves, under this Agreement, as per the provisions of the Funding of Reserves
Article.)

 

At any time subsequent to the inception of this Agreement, in the event, that
the Reinsurer:

 

1. has been assigned an A.M. Best’s insurance financial strength rating below
“A-” or a Standard & Poor’s insurance financial strength rating below “A-” (a
Standard & Poor’s Insurance Solvency International rating of less than “BBB”
shall apply as respects an alien Reinsurer other than Underwriting Members of
Lloyd’s, London, and a Standard & Poor’s Lloyd’s Syndicate Stability rating of
less than two bells will apply as respects Underwriting Members of Lloyd’s
London); or

 

2. has suffered a surplus as regards policyholders loss of more than 25%
(twenty-five percent) from either the inception of this Agreement or the date of
the filing of the Reinsurer’s most recent financial statement with the
authorities having jurisdiction over the Reinsurer; or

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 12 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

3. ceases writing new or renewal assumed reinsurance business’

 

the Company may require that the Reinsurer provide Letters of Credit and/or
establish a Trust Agreement, at the Reinsurer’s own expense, to collateralize
the sum of the following under this Agreement, as reported by the Company
(hereinafter the “Reinsurer’s Collateral”):

 

a. the amount of loss and loss expense paid by the Company but not recovered
from the Reinsurer;

 

b. reserves for loss and loss expense reported and outstanding;

 

c. reserves for loss and loss expense incurred but not reported; and

 

d. if applicable, unearned premium.

 

Such Reinsurer’s Collateral shall be established by the Reinsurer within 10
business days of receipt by the Reinsurer of the Company’s written notice
requesting the establishment of such Reinsurer’s Collateral, and the notice
shall be sent by the Company, to the Reinsurer, via certified mail or
internationally recognized overnight courier service. The Reinsurer’s Collateral
shall be established and maintained in accordance with the provisions of the
Funding of Reserves Article stated in this Agreement. If a Trust Agreement is
established, the Reinsurer shall select the trustee bank with the consent of the
Company, with such consent not to be unreasonably withheld.

 

If the Reinsurer does not agree with the statement of the Reinsurer’s Collateral
as furnished by the Company, a mutually agreed upon independent national
actuarial firm shall be engaged to evaluate the Reinsurer’s Collateral and such
evaluation shall be binding upon the parties hereof. Such cost shall be shared
equally between the Company and the Reinsurer. If the parties fail to agree on
the selection of an independent national actuarial firm, each of the parties
shall name two, of whom the other shall decline one, and the final decision
shall be made by drawing lots. As respects the terms of this paragraph, any
actuarial firm selected by drawing lots shall be disinterested in the outcome of
the calculation and the employee of same engaged to evaluate the Reinsurer’s
Collateral hereunder shall not be under the influence of either party hereto and
shall be a Fellow of the Casualty Actuarial Society. It is agreed by the parties
hereto that the Arbitration Article of this Agreement shall not apply to the
resolution of disputes arising under the terms of this paragraph. The evaluation
by the independent national actuarial firm shall be binding on the Company and
the Reinsurer.

 

The Reinsurer shall bear all costs associated with establishing and maintaining
the Letters of Credit and/or Trust Agreements as described in this Article.

 

The failure of the Company to enforce any provision of this Article shall not
constitute a waiver by the Company of any such provision, irrespective of how
long such failure continues. The past waiver of any provision of this Article,
by the Company, shall not constitute a course of conduct or a waiver of the
Company’s rights in the future with respect to that same provision.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 13 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

ARTICLE 26 - SERVICE OF SUIT

 

This Article applies only to the Reinsurer signatory hereto who is domiciled
outside the United States of America or, should the Company be authorized to do
business in the State of New York, that Reinsurer who is unauthorized in New
York as respects suits instituted in New York. This Article is not intended to
conflict with nor override the parties obligation to arbitrate their disputes in
accordance with the Arbitration Article.

 

It is agreed that in the event of the failure of the Reinsurer hereon to pay any
amount claimed to be due hereunder, the Reinsurer hereon, at the request of the
Company, will submit to the jurisdiction of a Court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States.

 

It is further agreed that service of process in such suit may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019-6829, and that in
any suit instituted against one of them upon this Agreement, the Reinsurer will
abide by the final decision of such Court or of any Appellate Court in the event
of an appeal.

 

The above named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the Company
to give a written undertaking to the Company that they will enter a general
appearance upon the Reinsurer’s behalf in the event such a suit is instituted.

 

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision thereof, the Reinsurer hereon hereby
designates the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the Statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement, and
hereby designate the above named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.

 

ARTICLE 27 - ARBITRATION

 

As a condition precedent to any right of action hereunder, any dispute arising
out of this Agreement, whether arising before or after termination, shall be
submitted to the decision of a board of arbitration composed of three
arbitrators meeting in Chicago, Illinois unless otherwise agreed by the parties
to this Agreement.

 

The members of the board of arbitration shall be active or retired,
disinterested officials of insurance or reinsurance companies or Lloyd’s of
London Underwriters. Each party shall appoint its arbitrator, and the two
arbitrators shall choose a third arbitrator before instituting the hearing. If
the respondent fails to appoint its arbitrator within four weeks after being
requested to do so by

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 14 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

the claimant, the claimant shall also appoint the second arbitrator. If the two
arbitrators fail to agree upon the appointment of a third arbitrator within four
weeks after their nominations, each of them shall name three and the decision of
the third umpire shall be made by mutual agreement. If the two arbitrators are
unable to agree upon the third arbitrator within thirty (30) days of their
appointment, the third arbitrator shall be selected from a list of six
individuals (three named by each arbitrator) by a judge of the federal district
court having jurisdiction over the geographical area in which the arbitration is
to take place, or if the federal court declines to act, the state court having
general jurisdiction in such area.

 

The claimant shall submit its initial brief within 20 days from the appointment
of the umpire. The respondent shall submit its brief within 20 days thereafter,
and the claimant may submit a reply brief within 10 days after filing of the
respondent’s brief. The parties shall have discovery rights equivalent to those
available to litigants in Illinois. In setting a hearing date, the board shall
not commence the hearing within 21 days of the completion of discovery.

 

The board shall make its decision with due regard to the custom and usage of the
insurance and reinsurance business. The board shall issue its decision in
writing based upon a hearing in which evidence may be introduced without
following strict rules of law and evidence but in which cross-examination and
rebuttal shall be allowed. The board shall make its decision within 60 days
following the termination of the hearings unless the parties consent to an
extension. The majority decision of the board shall be final and binding upon
all parties to the proceeding. Judgment may be entered upon the award of the
board in any court having jurisdiction thereof.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator. The
remaining costs of the arbitration proceedings shall be allocated by the board.
The board is prohibited from awarding punitive, exemplary and/or treble damages
of whatever nature in connection with any arbitration proceeding concerning this
Agreement.

 

ARTICLE 28 - LAW TO GOVERN

 

This Agreement, including all matters relating to formation, validity and
performances thereof, shall be interpreted in accordance with the law of the
State of Illinois, exclusive of its rules with respect to conflict of laws,
except as to rules with respect to credit for reinsurance where the laws of the
(a) the domicile of the individual ceding company shall apply, and (b) the laws
of the other states applying their laws with respect to credit for reinsurance
with a foreign reinsurer shall also apply.

 

ARTICLE 29 - SPECIAL PROVISIONS

 

At any time subsequent to the inception of this Agreement:

 

A.

should the ownership, control or management of the Company or the Reinsurer be
altered or changed, in whole or in part, in such a way that receipt or payment
of funds or any other

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 15 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

 

contemplated transaction under this Agreement would be prohibited by United
States of America statute, regulation and/or other applicable law, or

 

B. should the Company or the Reinsurer become subject to restrictions imposed by
the United States government, so that receipt or payment of funds or any other
contemplated transaction under this Agreement would be prohibited by United
States of America statute, regulation and/or other applicable law,

 

the Company or the Reinsurer must immediately notify the other party of same in
writing via certified, registered, or internationally recognized overnight
courier service, and the obligation to pay or receive funds or otherwise perform
under this Agreement shall be suspended until such time as the Company or the
Reinsurer are authorized by applicable law, regulation, or license to perform
under this Agreement.

 

ARTICLE 30 - CONFIDENTIALITY

 

The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement, execution, or performance of this Agreement
(hereinafter called the “Confidential Information”) are proprietary and
confidential to the Company. Confidential Information shall not include
documents, information or data that the Reinsurer can show: (i) is publicly
known or has become publicly known through no unauthorized act of the Reinsurer,
(ii) has been rightfully received from a third person without obligation of
confidentiality, or (iii) was known by the Reinsurer prior to the placement of
this Agreement without an obligation of confidentiality.

 

The Reinsurer agrees not to disclose any Confidential Information; however, this
provision shall not apply to disclosures made by the Reinsurer, in the ordinary
course of business, to its retrocessionaires, auditors, accountants, or
regulatory agencies, arbitration panels or courts of law.

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 16 of 17 - CCC reference: T036



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties acknowledge that no intermediary is involved in
or brought about this transaction, and the parties hereto, by their authorized
representatives, have executed this Agreement:

 

on this 16th day of February 2004

 

CONTINENTAL CASUALTY COMPANY By:   /s/    Susan R. Kelly            

--------------------------------------------------------------------------------

     

 

Attested by:

  /s/    Robin F. Geberth            

--------------------------------------------------------------------------------

     

 

and on this 26th day of February 2004

 

AMERINST INSURANCE COMPANY LIMITED By:   /s/    Ronald S. Katch            

--------------------------------------------------------------------------------

     

 

Attested by:

  /s/    Andrew Sargeant            

--------------------------------------------------------------------------------

     

 

Accountants Professional Liability

AmerInst - Bermuda at January 1, 2004

Page 17 of 17 - CCC reference: T036